Exhibit 10.1

 

DYNEGY SHAREHOLDERS TRUST DECLARATION

 

This Dynegy Shareholders Trust Declaration (the “Declaration”) dated as of
September 28, 2012 (the “Execution Date”) is by and between Dynegy Inc.
(collectively with its successors, the “Grantor”) and Wilmington Trust, National
Association (the “Trustee”), for the benefit of the stockholders of the Grantor
as of the Plan Effective Date (collectively, the “Beneficiaries”).

 

WITNESSETH

 

WHEREAS, on November 7, 2011, Dynegy Holdings, LLC (“DH”), Dynegy Northeast
Generation, Inc., Hudson Power, L.L.C., Dynegy Danskammer, L.L.C., and Dynegy
Roseton, L.L.C. (collectively, the “DH Debtors”), each filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York, Poughkeepsie Division (the “Court”) thereby commencing
cases that are being jointly administered under case number 11-38111 (CGM)
(collectively, the “DH Cases”);

 

WHEREAS, on June 1, 2012, the Court entered an order (the “Settlement Order”)
approving the terms of that certain amended and restated settlement agreement,
dated as of May 30, 2012 (the “Settlement Agreement”), by and among the DH
Debtors, the Grantor, certain other non-debtor affiliates of the DH Debtors, and
DH’s primary creditor constituencies;

 

WHEREAS, under Section II.a.(ii) of the Settlement Agreement and pursuant to
paragraph 11 of the Settlement Order, the Grantor was granted an unliquidated
allowed administrative claim pursuant to sections 503(b) and 507(a) of the
Bankruptcy Code (the “Claim”), which claim, as set forth in the Settlement
Agreement and as contemplated by the

 

--------------------------------------------------------------------------------


 

Settlement Order, is to be assigned to a trust or otherwise transferred in an
efficient manner for the benefit of the Grantor’s stakeholders (the
“Assignment”);

 

WHEREAS, on June 18, 2012, DH filed the Modified Third Amended Chapter 11 Plan
of Reorganization for Dynegy Holdings, LLC proposed by Dynegy Holdings, LLC and
Dynegy Inc., which contemplated the merger of DH with and into the Grantor, with
the Grantor as the “Surviving Entity” (the “Merger”);

 

WHEREAS, on June 18, 2012, DH and the Grantor (together, the “Plan Debtors”),
filed the Motion of Dynegy Holdings, LLC and Dynegy Inc. for an Order Pursuant
to Sections 105(a) and 363(b) of the Bankruptcy Code (a) Authorizing the Merger
of Dynegy Holdings, LLC into Dynegy Inc. and (b) in Furtherance of
Implementation of the Settlement Agreement (the “Implementation Motion”);

 

WHEREAS, pursuant to the Implementation Motion, to clarify and implement the
terms of the Settlement Agreement and in aid of confirmation of the Plan, the
Plan Debtors requested entry of an order (the “Implementation Order”)
(a) authorizing the Grantor to effectuate the Assignment, as contemplated by the
Settlement Agreement, at any time prior to the Merger (subject to certain
procedures that would allow the Grantor to modify the proposed beneficiaries of
the trust to which the Claim is assigned), (b) authorizing the Grantor and DH to
effectuate the Merger on or prior to the effective date (the “Effective Date”)
of the Plan (as defined below) (subject to the consent of certain parties as
specified in the Implementation Motion), and (c) determining that the
Implementation Order, and all relief granted therein, would apply in the
Grantor’s chapter 11 case and be binding upon all creditors and equity interest
holders of the Grantor; in each case, subject to certain conditions, including
among others, the prior commencement of a chapter 11 case by the Grantor;

 

2

--------------------------------------------------------------------------------


 

WHEREAS, on July 6, 2012, the Grantor filed in the Court a voluntary petition
for relief under chapter 11 of the Bankruptcy Code, thereby commencing case
number 12-36728 (CGM) (the “DI Case”);

 

WHEREAS, on July 10, 2012, the Court entered the Implementation Order in both
the DH Cases and the DI Case approving the Implementation Motion, thus
authorizing the Grantor to effectuate the Assignment of the Claim, subject only
to the prior written consent of the official committee of unsecured creditors
appointed in the DH Cases (the “Creditors’ Committee”);

 

WHEREAS, on July 12, 2012, the Grantor and DH each filed with the Court, in
their respective cases, the Joint Plan of Reorganization for Dynegy Holdings,
LLC and Dynegy Inc. (the “Plan”), which Plan is premised on and includes the
proposed Merger;

 

WHEREAS, this Trust is created pursuant to, and in accordance with the
Settlement Agreement, Settlement Order, and Implementation Order to effectuate
the Assignment by the Grantor of the Claim to the Trust prior to the Merger for
the benefit of the Beneficiaries;

 

WHEREAS, the Grantor will transfer the Claim to the Trust prior to the Merger
Effective Time (as such term is defined in the Implementation Motion);

 

WHEREAS, the Grantor, the Trustee, and the Beneficiaries will treat the transfer
to the Trust of the Claim as a transfer to the Beneficiaries on a pro rata basis
in accordance with the Percentage Interests (defined below), followed by a
transfer of the Claim by the Beneficiaries to the Trust for the benefit of the
Beneficiaries, and will treat each Beneficiary as the grantor and owner of its
Percentage Interest of the Claim;

 

3

--------------------------------------------------------------------------------


 

WHEREAS, immediately prior to the Effective Date, the Trustee shall be deemed to
have distributed the Claim to the Beneficiaries on a pro rata basis in
accordance with their respective ownership interests in the Trust as of such
date and in a manner determined by the Grantor (for each Beneficiary, its
“Percentage Interest” and, together, the “Percentage Interests”), and the
Trustee shall provide Reorganized Dynegy with a direction, in substantially the
form attached hereto as Schedule A (the “Direction”), to distribute the
Settlement Stock Pool and the Warrants in satisfaction of the Claim directly to
the Beneficiaries on a pro rata basis in accordance with the Percentage
Interests;

 

WHEREAS, the Trust is intended to qualify as a liquidating trust for federal
income tax purposes, within the meaning of Treasury Regulations
§ 301.7701-4(d) and to be exempt from the requirements of the Investment Company
Act of 1940 pursuant to Sections 7(a) and 7(b) thereof;

 

WHEREAS, the Trust is intended to be treated as a grantor trust for federal
income tax purposes; and

 

WHEREAS, if the Trust shall fail or cease to qualify as a liquidating trust in
accordance with Treasury Regulations § 301.7701-4(d), the parties intend that
the Trustee take such action as it shall deem appropriate to have the Trust
classified as a partnership for federal tax purposes under Treasury Regulations
§ 301.7701-3 (but not a publicly traded partnership within the meaning of
Section 7704 of the Internal Revenue Code of 1986 (the “Code”)), including, if
necessary, creating or converting it into a Delaware limited liability
partnership or limited liability company that is so classified, the full costs
of which, if any, shall be paid by the Grantor to the Trustee prior to the
Trustee taking any such action.

 

4

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the Grantor and the Trustee agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

1.1          Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan.

 

1.2          Interpretation.

 

1.2.1       The headings in this Declaration are for convenience of reference
only and shall not limit or otherwise affect the provisions of this Declaration.

 

1.2.2       Words denoting the singular number shall include the plural number
and vice versa, and words denoting one gender shall include the other gender. 
Any reference herein to the Grantor, DH, the DH Debtors, or the Trustee shall
include their respective successors and assigns, as applicable, or with respect
to the Trustee, any replacements duly appointed in accordance with this
Declaration.

 

1.2.3       Reference in the Declaration to any Section or Article is, unless
otherwise specified, to that such Section or Article under this Declaration. 
The words “hereto,” “herein,” “hereunder,” and similar terms shall refer to this
Declaration and not to any particular Section or Article of this Declaration.

 

ARTICLE II

 

DECLARATION OF TRUST

 

2.1          Creation of Trust.  The Grantor and the Trustee, pursuant to this
Declaration, hereby create a trust which shall be known as the “Dynegy
Shareholders Trust”.  The Trustee is hereby named, constituted and appointed, to
act and serve as Trustee of the Trust upon and subject to the terms and
conditions set forth herein.  The Trustee is willing, and does

 

5

--------------------------------------------------------------------------------


 

hereby accept, the appointment, to act and serve as Trustee of the Trust, and to
hold and administer the Claim pursuant to the terms and conditions of this
Declaration.

 

2.2          Purpose of Trust.  The Grantor and the Trustee hereby create the
Trust to (i) receive the Claim prior to the Merger, (ii) distribute the Claim to
the Beneficiaries immediately prior to the Effective Date, and (iii) effectuate
the Direction by the Trustee to Reorganized Dynegy to distribute the Settlement
Stock Pool and Warrants in satisfaction of the Claim on a pro rata basis to the
Beneficiaries in accordance with the Percentage Interests.

 

2.3          Transfer of the Claim.  The Grantor hereby grants, releases,
assigns, transfers and delivers, on behalf of the Beneficiaries, the Claim to
the Trust as of the Execution Date, in trust to be held for the benefit of the
Beneficiaries and to be applied as specified in this Declaration.  In addition
to the foregoing, pursuant to this Declaration the Grantor shall advance
$100,000 (the “Trustee Indemnification Payment”) to the Trust on the Execution
Date to pay the reasonable costs and expenses associated with the administration
of the Trust.  For the avoidance of doubt, the Trustee Indemnification Payment
shall not be considered part of the Trust for any purpose.  Upon the termination
of the Trust and the submission of federal tax returns to the Internal Revenue
Service, the Trustee shall return the unused portion, if any, of the Trustee
Indemnification Payment to the Grantor.  The Grantor shall from time to time as
and when reasonably requested by the Trustee execute and deliver or cause to be
executed and delivered all documents (in recordable form where necessary or
appropriate), and the Grantor shall take or cause to be taken such further
action as the Trustee may reasonably deem necessary or appropriate, to vest or
perfect in or confirm to the Trustee title to and possession of the Claim.

 

2.4          Creditors’ Committee Approval.  The Grantor certifies to the
Trustee that, pursuant to the Implementation Order, the Grantor has obtained the
requisite written consent of

 

6

--------------------------------------------------------------------------------


 

the Creditors’ Committee to transfer, release, assign, grant and deliver the
Claim to the Trust and/or the Beneficiaries.

 

ARTICLE III

 

ADMINISTRATION OF THE TRUST ESTATE

 

3.1          Rights, Powers and Privileges.  The Trustee shall have all of the
rights, powers, privileges and standing expressly provided in this Declaration
with respect to the Claim.  The Trustee shall have the power to take the actions
granted in the subsections below and any powers reasonably incidental thereto
which the Trustee, in its reasonable discretion, deems necessary or appropriate
to fulfill the purpose of the Trust, unless otherwise specifically limited or
restricted by this Declaration, including but not limited to the following:

 

3.1.1       Hold legal title to any and all rights in or arising from the Claim;

 

3.1.2       Prosecute, compromise, protect and enforce the rights to the Claim
vested in the Trustee by this Declaration by any method deemed appropriate by
the Trustee in his or her discretion, including, without limitation, by judicial
proceedings or otherwise;

 

3.1.3       Make all distributions provided for in, or contemplated by, this
Declaration;

 

3.1.4       Open and maintain bank accounts on behalf of or in the name of the
Trust;

 

3.1.5       Make all tax withholdings, file tax information returns, make tax
elections by and on behalf of the Trust and file returns for the Trust pursuant
to Article 10 hereof;

 

3.1.6       Establish such reserves for taxes, assessments and other expenses of
administration of the Trust as may be necessary and appropriate for the proper
operation of matters incident to the Trust;

 

7

--------------------------------------------------------------------------------


 

3.1.7       Pay all expenses and make all other payments relating to the Claim;

 

3.1.8       Retain and pay third parties pursuant to Article 3.2 hereof;

 

3.1.9       Carry insurance coverage or obtain bonds in such amount as the
Trustee deem advisable at the expense of the Trust;

 

3.1.10     Execute all powers provided the Trustee under this Declaration;

 

3.1.11     Seek relief from the appropriate court in the event the Trustee
determines it is necessary prior to acting or not acting pursuant to this
Declaration;

 

3.1.12     Institute and prosecute claims and causes of action in the
appropriate court;

 

3.1.13     Have standing and capacity to institute all causes of action and any
other claims, derivative or otherwise, which the owner of the Claim has;

 

3.1.14     Take any and all necessary actions as it shall deem appropriate to
have the Trust classified as a partnership for federal tax purposes under
Treasury Regulations § 301.7701-3 (but not a publicly traded partnership within
the meaning of Section 7704 of the Code), including, if necessary, creating or
converting the Trust into a Delaware limited liability partnership or limited
liability company that is so classified, in the event that the Trust shall fail
or cease to qualify as a liquidating trust within the meaning of Treasury
Regulations § 301.7701-4(d); and

 

3.1.15     Take any and all other actions reasonably necessary to effectuate the
purposes of the Trust.

 

3.2          Agents and Professionals.  The Trustee may retain, engage and
consult with attorneys, accountants, appraisers, or other Persons deemed by the
Trustee to be necessary

 

8

--------------------------------------------------------------------------------


 

to assist in the performance of the Trustee’s duties.  The Trustee may pay the
reasonable salaries, fees and expenses of such professionals and other Persons
out of the Trustee Indemnification Payment and may engage such professionals and
other Persons upon such terms as the Trustee, in his or her sole discretion,
deem appropriate and proper.

 

3.3          Safekeeping of the Claim.  The Claim received by the Trust shall,
until distributed or paid over as herein provided, be held in trust for the
benefit of the Beneficiaries, unless and to the extent required by law.  The
Trustee shall administer the Claim as set forth herein.  The Trustee shall be
under no liability for interest or producing income on the Claim.  The Trust
will hold no operating assets and no listed stocks or securities or other
readily marketable assets, and will not receive or retain cash or cash
equivalents other than as set forth in Section 7.7.  The Trustee will make
continuing efforts to dispose of the Claim in accordance with this Declaration
and not unduly prolong the duration of the Trust.

 

3.4          Trustee Discretion.  Any right, power, or privilege of the Trustee
to perform any discretionary act enumerated in this Declaration shall not be
construed as a duty, and the Trustee shall be entitled, in its sole discretion,
to require a formal direction from Beneficiaries collectively holding no less
than a majority in interest of the Percentage Interests prior to performing any
discretionary act enumerated in this Declaration; provided, however, that the
Trustee shall be under no obligation to perform any discretionary act enumerated
in this Declaration at the request or direction of any of the Beneficiaries
unless the Trustee shall have received (from the Grantor or from the
Beneficiaries) reasonable security or a cash indemnity against the cost,
expenses, and liabilities which might be incurred by it in compliance with such
request or direction.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DISTRIBUTIONS FROM THE TRUST

 

4.1          Distributions.  Immediately prior to the Effective Date, the
Trustee shall be deemed to have distributed the Claim to the Beneficiaries on a
pro rata basis in accordance with the Percentage Interests and shall direct
Reorganized Dynegy to distribute the Settlement Stock Pool and Warrants in
satisfaction thereof on a pro rata basis to the Beneficiaries in accordance with
the Percentage Interests.

 

4.2          Withholding.  The Trustee may withhold from amounts distributable
to any Beneficiary, any and all amounts, determined in the Trustee’s reasonable
sole discretion to be required by any law, regulation, rule, ruling, directive
or other governmental requirement.

 

4.3          Payments Limited to the Claim.  All payments to be made (or deemed
to have been made) by the Trustee to or for the benefit of any Beneficiary shall
be made only from the Claim.  Each Beneficiary shall have recourse only to the
Claim for distributions under this Declaration.

 

4.4          Priorities of Distribution.  The Trustee must pay the operating
expenses of the Trust before approving and paying distributions to or for the
benefit of Beneficiaries.

 

4.5          Irrevocable Distributions.  All distributions made (or deemed to
have been made) by the Trustee, once made, shall be irrevocable and shall not be
subject to disgorgement.

 

ARTICLE V

 

BENEFICIARIES

 

5.1          Interest Beneficial Only.  The ownership of a Percentage Interest
shall not entitle any Beneficiary to any title in or to the Claim or to any
right to call for a partition or division of such Claim or to require an
accounting, except as specifically provided herein.

 

10

--------------------------------------------------------------------------------


 

5.2                               Evidence of Beneficial Interest.  As soon as
reasonably practicable but no later than the time for the distribution on the
Claim, the Grantor shall advise the Trustee in writing of (a) the Percentage
Interests and (b) such information regarding the Beneficiaries as the Trustee
may reasonably require to effectuate the Trustee’s duties hereunder.  Ownership
of a Percentage Interest shall not be evidenced by any certificate, security, or
receipt or in any other form or manner whatsoever, except as maintained on the
books and records of the Trust by the Trustee.

 

5.3                               Standing of Beneficiary.  No Beneficiary shall
have standing to request that the appropriate court (a) remove the Trustee or
(b) direct the Trustee to do or not to do any act other than as described
herein.

 

ARTICLE VI

 

THIRD PARTY RIGHTS AND LIMITATION OF LIABILITY

 

6.1                               Parties Dealing with the Trust or a Trustee. 
In the absence of actual knowledge to the contrary, any person dealing with the
Trust or a Trustee shall be entitled to rely on the authority of the Trustee or
any of the Trustee’s agents to act in connection with the Claim.  There is no
obligation on any Person dealing with the Trustee to inquire into the validity
or expediency or propriety of any transaction undertaken by the Trustee or any
agent of the Trustee.

 

6.2                               Limitation of Trustee’s Liability.

 

6.2.1                     Except as otherwise specified herein, in exercising
the rights and duties set forth herein, the Trustee shall exercise its best
judgment, to the end that the affairs of the Trust shall be properly managed and
the interests of all the Beneficiaries are safeguarded; but the Trustee shall
not incur any responsibility or liability by reason of any error of law or of
any matter or thing done or suffered or omitted to be done under this
Declaration, except for willful misconduct or gross negligence of the Trustee. 
No claim or cause of action shall lie against the

 

11

--------------------------------------------------------------------------------


 

Trustee for any action or lack of action taken by the Trustee in reasonable
reliance upon the advice of any attorney or other professional engaged or
consulted with in accordance with this Declaration.

 

6.2.2                     In addition to the provisions of Article 6.2.1, except
as otherwise provided in this Declaration, the Trustee, together with his or her
officers, directors, employees, agents, and representatives, are exculpated from
any and all causes of action, arising out of the discharge of the powers and
duties conferred upon the Trustee by this Declaration or applicable law, except
solely for actions or omissions arising out of the Trustee’s gross negligence or
willful misconduct.  No holder of a claim or an equity interest in the DH Cases
or the DI Case shall have or shall be entitled to pursue any claim or cause of
action against the Trustee or his or her officers, directors, employees, agents,
and representatives arising from or relating to this Declaration.

 

6.3                               Indemnification.  The Trustee shall be
indemnified and receive reimbursement against and from all loss, liability,
claim, expense (including counsel fees) or damage which such Trustee may incur
or sustain in the exercise and performance of such Trustee’s powers and duties
under this Declaration to the full extent permitted by applicable law, except if
such loss, liability, expense or damage is finally determined by a court of
competent jurisdiction to result from such Trustee’s willful misconduct or gross
negligence.  The amounts necessary for such indemnification and reimbursement
shall be paid to such Trustee in full and in cash by the Grantor (to the extent
any such amounts exceed any remaining portion of the Trustee Indemnification
Payment), and the Trustee shall have no responsibility to pay any loss,
liability, claim, expense (including counsel fees) or damage (to the extent any
such amounts exceed any remaining portion of the Trustee Indemnification
Payment) unless and until the Trustee actually receives from the Grantor cash in
an amount sufficient to satisfy fully the applicable loss,

 

12

--------------------------------------------------------------------------------


 

liability, claim, expense, or damage.  The Trustee shall not be personally
liable for the payment of any Trust expense or claim or other liability of the
Trust, and no person shall look to a Trustee personally for the payment of any
such expense or liability.  This indemnification shall survive the death,
dissolution, resignation or removal (as may be applicable) of a Trustee, or the
termination of the Trust, and shall inure to the benefit of the Trustee’s heirs
and assigns.

 

ARTICLE VII

 

SELECTION, REMOVAL AND COMPENSATION OF TRUSTEE

 

7.1                               Initial Trustee.  The initial Trustee shall be
Wilmington Trust, National Association.

 

7.2                               Term of Service.  The Trustee shall serve
until the earlier of (a) termination of the Trust in accordance with this
Declaration, or (b) the Trustee’s death, dissolution, resignation or removal (as
may be applicable).

 

7.3                               Resignation and Removal of a Trustee.  A
Trustee may resign at any time by giving the Beneficiaries and the Grantor at
least thirty (30) days’ written notice of his or her intention to do so.  The
Beneficiaries holding a majority of the Percentage Interests, acting through a
vote or by written consent, may remove the Trustee at any time by giving the
Trustee and the Grantor written notice of the Trustee’s removal.  In the event
of a resignation or removal, the resigning or removed Trustee shall render a
full and complete accounting of monies and assets received, disbursed, and held
during the term of office of the Trustee.  The resignation or removal shall be
effective on the later of (i) the date specified in the notice; or (ii) the date
that is thirty (30) days after the date the notice is delivered.

 

7.4                               Appointment of Successor Trustee.  Upon the
resignation or removal of a Trustee, the Grantor shall promptly appoint a
successor Trustee.  Upon the death, incapacity, or removal of a Trustee, the
Grantor shall promptly appoint a successor Trustee.  Any successor

 

13

--------------------------------------------------------------------------------


 

Trustee so appointed shall consent to and accept in writing the terms of this
Declaration and agrees that the provisions of this Declaration shall be binding
upon and inure to the benefit of the successor Trustee and all of its heirs and
legal and personal representatives, successors or assigns.

 

7.5                               Powers and Duties of Successor Trustee.  A
successor Trustee shall have all the rights, privileges, powers, and duties of
his or her predecessor.

 

7.6                               Trust Continuance.  The death, dissolution,
resignation or removal (as may be applicable) of one or more Trustees shall not
terminate the Trust or revoke any existing agency created pursuant to this
Declaration or invalidate any action theretofore taken by the Trustee.

 

7.7                               Compensation and Costs of Administration.

 

7.7.1                     On the Execution Date, the Grantor shall pay to the
Trustee in immediately available funds the Trustee Indemnification Payment, of
which $15,000 (the “Annual Administration Fee”) shall serve to compensate the
Trustee its services contemplated hereby (but not its expenses or the fees and
expenses of any professional advisors retained by the Trustee in connection
herewith).  The Annual Administration Fee shall be due and payable and fully
earned on and as of the Execution Date and on as of each anniversary of the
Execution Date thereafter until the Trust terminates in accordance with the
terms thereof.  The Annual Administration Fee shall be a liability of the Trust
and a charge against the Trustee Indemnification Payment.

 

7.7.2                     In addition to the Annual Administration Fee, the
Trustee may charge extraordinary administration fees in connection with services
of the Trustee outside the scope of the services set forth herein. 
Extraordinary administration fees also apply in the pursuit

 

14

--------------------------------------------------------------------------------


 

of any remedies by the Trustee or which may arise as a result of a chapter 11 or
other filing pursuant to the Bankruptcy Code.  Extraordinary administration fees
are billed at the rate of $490.00 per hour for Managing Directors, Senior Vice
Presidents or Members of Senior Management, $475.00 per hour for corporate
client services officers and $420.00 per hour for associates and administrative
assistants.  Extraordinary administration fees, if any, shall be a liability of
the Trust and a charge against the Trustee Indemnification Payment.

 

7.7.3                     Upon termination of the Trust and the fulfillment of
the Trustee’s responsibilities with respect thereto, the Trustee shall remit the
unused portion, if any, of the Trustee Indemnification Payment to the Grantor.

 

7.7.4                     After the Execution Date, to the extent that the
Trustee Indemnification Payment has been exhausted, the Grantor shall promptly
reimburse the Trustee for any and all costs, expenses, and obligations incurred
by the Trustee (or professionals who may be employed by the Trustee in
administering the Trust, in carrying out his responsibilities under this
Declaration, or in any manner connected, incidental, or related thereto).

 

ARTICLE VIII

 

MAINTENANCE OF RECORDS

 

8.1                               The Trustee shall maintain books and records
containing a description of all property from time to time constituting the
Claim and an accounting of all receipts and disbursements.  The books shall be
open to inspection by any Beneficiary at any reasonable time during normal
business hours.  The Trustee shall furnish to any Beneficiary upon written
request an annual statement of receipts and disbursements of the Trust.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DURATION OF TRUST

 

9.1                               Duration.  The Trust shall become effective
upon the Execution Date. Thereupon, the Trust and its provisions herein shall
remain and continue in full force and effect until the Trust is terminated in
accordance with the terms hereof.

 

9.2                               Termination upon Distribution of the Claim. 
Upon the payment of all costs, expenses, and obligations incurred in connection
with administering the Trust (including those incurred in connection with
completing all necessary tax returns), the distribution of the Claim in
accordance with this Declaration, and the delivery of the Direction by the
Trustee to Reorganized Dynegy, the Trust shall terminate and the Trustee shall
have no further responsibility in connection therewith except as may be required
to effectuate such termination under relevant law.

 

9.3                               Termination After Five Years.

 

9.3.1                     If the Trust has not been previously terminated
pursuant to Article 9.2 hereof, the Trust will terminate on the fifth
anniversary of the Execution Date, unless otherwise extended by the Grantor;
provided, however, that no extension shall be obtained unless the Trustee
receives a favorable ruling from the IRS that any further extension would not
adversely affect the status of the Trust as a liquidating trust within the
meaning of Treasury Regulations § 301.7701-4(d) for federal income tax
purposes.  Upon termination pursuant to this Article 9.3.1, the Trustee shall
pay all costs, expenses and obligations incurred in connection with
administering the Trust (and the Trustee shall be entitled to reimbursement from
the Grantor for such costs, expenses, and obligations), make the distributions
specified in Article 4.1, and the Trustee shall have no further responsibility
in connection therewith.

 

16

--------------------------------------------------------------------------------


 

9.3.2                     If the Trust terminates pursuant to Article 9.3.1, the
Trustee is directed to designate one or more Beneficiaries as the remainder
Beneficiaries of the Trust and distribute the Claim to such Beneficiaries in
such proportions as the Trustee in his or her sole discretion shall determine.

 

ARTICLE X

 

TAX MATTERS

 

10.1                        For federal income tax purposes, the transfer by the
Grantor of its title and interest in the Claim to the Trust shall be treated
(and the Grantor and the Trustee hereby agree to treat the transfer) as a
transfer of the title and interest in the Claim by Grantor to the Beneficiaries
pro rata in accordance with their respective Percentage Interests followed by a
transfer of such title and interest by the Beneficiaries to the Trust for the
benefit of the Beneficiaries pro rata in accordance with their respective
Percentage Interests.

 

10.2                        Consistent with Revenue Procedure 94-45, 1994-2 C.B.
684, and unless otherwise required by a determination within the meaning of
Section 1313(a) of the Code, the Trust shall be treated as a “liquidating trust”
pursuant to Treasury Regulation § 301.7701-4(d) and as a “grantor trust” for
federal income tax purposes, pursuant to Sections 671 through 679 of the Code. 
In the event that the Trust shall fail or cease to qualify as a liquidating
trust in accordance with Treasury Regulations Section 301.7701-4(d), the Trustee
shall take such action as it shall deem appropriate to have the Trust classified
as a partnership for federal tax purposes under Treasury Regulations
Section 301.7701-3 (but not a publicly traded partnership within the meaning of
Section 7704 of the Code), including, if necessary, creating or converting it
into a Delaware limited liability partnership or limited liability company that
is so classified.  For federal income tax purposes, the Beneficiaries will be
treated as the grantors and owners of the

 

17

--------------------------------------------------------------------------------


 

Trust and, therefore, will be responsible for the payment of tax on their
respective allocable share of the taxable income of the Trust.

 

10.3                        All of the Trust’s trust income will be treated as
subject to tax on a current basis.  The Trustee shall cause taxable income and
taxable loss of the Trust to be allocated among the Beneficiaries pro rata in
accordance with their respective Percentage Interests.

 

10.4                        The Trustee will file or cause to be filed federal
returns for the Trust as a grantor trust pursuant to Section 1.671-4(a) of the
administrative regulations issued by the U.S. Department of Treasury.  The
Trustee will also file or cause to be filed any state and local tax returns for
the Trust that the Trustee determines are required to be filed.

 

10.5                        The Grantor shall be responsible for all tax and
information reporting requirements with respect to the distribution of the Claim
to the Beneficiaries prior to the Merger Effective Date.

 

10.6                        All amounts required to be withheld pursuant to the
Code or any provision of any state or local tax law with respect to any payment
or distribution to the Beneficiaries shall be treated as amounts distributed to
such Beneficiaries for all purposes of this Declaration.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                        Limitation on Transferability.  It is understood and
agreed that the Percentage Interests herein shall be non-assignable by a
Beneficiary during the term of this Declaration.

 

11.2                        Notices.  All notices to be given to Beneficiaries
may be given by regular mail or may be delivered personally.  Any notice or
other communication which may be or is required to be given, served, or sent to
the Trustee shall be in writing and shall be sent by

 

18

--------------------------------------------------------------------------------


 

registered or certified United States mail, return receipt requested, postage
prepaid, or transmitted by hand delivery or facsimile (if receipt is confirmed)
addressed as follows:

 

If to the Trustee:

 

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Nicholas D. Tally

 

or to such other address as may from time to time be provided in written notice
by the Trustee.

 

With a contemporaneous copy to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Mark R. Somerstein

 

11.3                        Wire Transfers.  Wire transfers to the Trustee shall
be made to the following account:

 

Wilmington Trust

ABA 031100092

Account Name: 102605-001

Account Name: Dynegy Shareholders Trust

Attn: Mary Alice Stopyra/Global Capital Markets

 

Wire transfers to the Grantor shall be made to the following account:

 

Dynegy Inc.

JP Morgan Chase Bank, NA

Account #744446634

ABA #021000021

 

11.4                        No Bond.  Notwithstanding any state law to the
contrary, the Trustee (including any successor) shall be exempt from giving any
bond or other security in any jurisdiction.

 

19

--------------------------------------------------------------------------------


 

11.5                        Governing Law.  This Declaration shall be governed
by and construed in accordance with the laws of the State of Delaware without
regard to conflicts of laws provisions.

 

11.6                        Successors and Assigns.  This Declaration shall
inure to the benefit of and shall be binding upon the parties hereto and their
respective successors and assigns.

 

11.7                        No Execution.  All funds in the Trust shall be
deemed in custodia legis until such times as the funds have actually been paid
to or for the benefit of a Beneficiary, and no Beneficiary or any other Person
can execute upon, garnish or attach the Claim or the Trustee in any manner or
compel payment from the Trust except by order of the appropriate court.  Payment
of the Trust proceeds whether to the Beneficiaries or in administration of the
Trust shall be solely governed by this Declaration.  The Claim is not subject to
and shall not be subject to any liens, claims, encumbrances or security
interests in favor of any person.  If any conflicting claims or demands are made
or asserted with respect to a Beneficiary’s rights to distribution, the Trustee
shall be entitled, at his or her sole election, to refuse to comply with any
such conflicting claims or demands.  In so refusing, the Trustee may elect to
make no payment or distribution with respect to the disputed claim represented
by the claims or demands involved, or any part thereof, and to refer such
conflicting claims or demands to the appropriate court, which shall have
exclusive jurisdiction over resolution of such conflicting claims or demands. 
In so doing, the Trustee shall not be or become liable to any party for his or
her refusal to comply with any of such conflicting claims or demands.  The
Trustee shall be entitled to refuse to act until either (i) the rights of the
adverse claimants have been adjudicated by a final order of the appropriate
court, or (ii) all differences have been resolved by a written agreement among
all of such parties and the Trustee, which agreement shall include a complete
release of the Trustee.

 

20

--------------------------------------------------------------------------------


 

11.8                        Intention of Parties.  This Declaration is intended
to create a trust which is a grantor trust for United States federal income tax
purposes and, to the extent provided by law, shall be governed and construed in
all respects as a grantor trust.

 

11.9                        Amendment.  This Declaration may be amended only by
order of a court with jurisdiction of the subject matter hereof. 
Notwithstanding this Article 11.9, any amendments to this Declaration shall not
be inconsistent with the purpose and intention of the Trust to liquidate in an
orderly manner the Claim (which will maximize the value of such Claim) in
accordance with Treasury Regulations § 301.7701-4(d), or in the alternative, as
allowed under Delaware law applicable to limited liability companies or limited
liability partnerships.  In the event that the Trust shall fail or cease to
qualify as a liquidating trust in accordance with Treasury Regulations
§ 301.7701-4(d), this Declaration may be amended by the Trustee to the extent
necessary for the Trustee to take such action as it shall deem appropriate to
have the Trust classified as a partnership for federal tax purposes under
Treasury Regulations § 301.7701-3 (but not a publicly traded partnership within
the meaning of Section 7704 of the Code), including, if necessary, creating or
converting it into a Delaware limited liability partnership or limited liability
company that is so classified.

 

11.10                 Further Assurances.  From and after the Execution Date,
the parties hereto covenant and agree to execute and deliver all documents and
notices and to take all such further actions as may reasonably be required from
time to time to carry out the intent and purposes of this Declaration, and to
consummate the transactions hereby contemplated.

 

11.11                 Severability.  If any term, provision, covenant or
restriction contained in this Declaration is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants

 

21

--------------------------------------------------------------------------------


 

and restrictions contained in this Declaration shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

 

11.12                 Irrevocability.  The Trust is irrevocable, but is subject
to amendment as provided for herein.

 

11.13                 Counterparts.  This Declaration may be executed in one or
more counterparts (via facsimile or otherwise), each of which shall be deemed an
original but which together shall constitute but one and the same instrument.

 

11.14                 Effectiveness.  This Declaration shall become effective on
the Execution Date.

 

11.15                 Investment Company Act.  The Trust is organized as a
liquidating entity in the process of liquidation, and therefore should not be
considered, and the Trust does not and will not hold itself out as, an
“investment company” or an entity “controlled” by an “investment company”, as
such terms are defined in the Investment Company Act, 15 U.S.C. § 80a-1 et seq.

 

11.16                 Jurisdiction.  The Court shall have jurisdiction over the
Trust, the Trustee and the Claim, including, without limitation, jurisdiction to
determine all disputes regarding the administration and activities of the Trust,
the Trustee, the provisions of this Declaration and any modifications to this
Declaration.  Notwithstanding anything herein to the contrary, the Trustee may
commence and prosecute claims and causes of action in any state or federal court
or other tribunal where venue and jurisdiction is otherwise proper.

 

[Signatures on following page]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Declaration (or are deemed to
have so executed this Declaration) as of the day and year written below.

 

DATED as of this 28th day of September, 2012.

 

 

 

TRUSTEE:

 

 

 

 

 

/s/ Nicholas D. Tally

 

Nicholas D. Tally

 

Wilmington Trust, National Association

 

Vice President

 

 

 

GRANTOR:

 

 

 

Dynegy Inc.

 

 

 

 

 

/s/ Catherine B. Callaway

 

By:

 

Name:

Catherine B. Callaway

 

Title:

EVP, General Counsel &

 

 

Chief Compliance Officer

 

23

--------------------------------------------------------------------------------